Case 5:18-cv-01983-LCB Document 62-1 Filed 05/29/20 Page 1 of 5            FILED
                                                                  2020 May-29 PM 01:38
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




                Exhibit 1
            Case 5:18-cv-01983-LCB Document 62-1 Filed 05/29/20 Page 2 of 5




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                  NORTHEASTERN DIVISION

    NUCLEAR DEVELOPMENT LLC,                       )
                                                   )
            Plaintiff,                             )
                                                   )
    v.                                             )
                                                   )           Case No.: 5:18-CV-01983-LCB
    TENNESSEE VALLEY AUTHORITY,                    )
                                                   )
            Defendant.                             )
                                                   )


         DEFENDANT TENNESSEE VALLEY AUTHORITY’S RULE 26(a)(2)(C) EXPERT
                                DISCLOSURES

           Pursuant to Rule 26(a)(2)(C) of the Federal Rules of Civil Procedure, Defendant Tennessee

Valley Authority (“TVA”) makes the following disclosure of non-retained expert witnesses it may

use at trial to present evidence under Federal Rules of Evidence 702, 703, and/or 705: 1

           James Chardos, Bellefonte Site Manager, TVA, 400 W. Summit Hill Drive, Knoxville,

TN 37902.

           Subject Matter of Anticipated Expert Testimony: Knowledge about the design and

status of Units 1 and 2 at the Bellefonte Nuclear Plant.

           Summary of Facts and Opinions: Mr. Chardos may present testimony regarding the

design and status of Bellefonte Units 1 and 2, including that the nuclear reactor in each unit

contains a partially completed apparatus that is designed to sustain nuclear fission in a self-

sustaining chain reaction. To the extent that “scientific, technical or other specialized knowledge”


1
         By setting forth these Rule 26(a)(2)(C) disclosure summaries, TVA reserves all evidentiary
objections including, but not limited to, objections as to the relevancy, materiality, and
admissibility of the summarized facts and opinions for any purpose in any proceeding or trial of
this or any other action.
          Case 5:18-cv-01983-LCB Document 62-1 Filed 05/29/20 Page 3 of 5




is required to explain these matters to the trier of fact, Mr. Chardos’s testimony will be based on

his training, experience, and education, as well as his personal observations of the Bellefonte plant

during his tenure at that facility, including his understanding the design of the nuclear reactors at

the plant.

        Kevin Dutton, General Manager, Nuclear Power Group Projects, Engineering &

 Operations Support, Corporate Engineering, TVA, 400 W. Summit Hill Drive, Knoxville,

 Tennessee 37902.

        Subject Matter of Anticipated Expert Testimony: Knowledge about the design and

status of Units 1 and 2 at the Bellefonte Nuclear Plant.

        Summary of Facts and Opinions:           Mr. Dutton may present testimony regarding the

design and status of Bellefonte Units 1 and 2, including that the nuclear reactor in each unit

contains a partially completed apparatus that is designed to sustain nuclear fission in a self-

sustaining chain reaction. To the extent that “scientific, technical or other specialized knowledge”

is required to explain these matters to the trier of fact, Mr. Dutton’s testimony will be based on his

training, experience, and education, as well as his personal understanding of Units 1 and 2 at the

Bellefonte plant, including the design of the nuclear reactors, gained as a result of his employment

at TVA.

        Joseph Shea, Vice President of Nuclear Technology Innovation, TVA, 1101 Market

 Street, Chattanooga, Tennessee 37402.

        Subject Matter of Anticipated Expert Testimony: Knowledge about the design and

status of Units 1 and 2 at the Bellefonte Nuclear Plant.

        Summary of Facts and Opinions: Mr. Shea may present testimony regarding the design

and status of Bellefonte Units 1 and 2, including that the nuclear reactor in each unit contains a



                                                  2
        Case 5:18-cv-01983-LCB Document 62-1 Filed 05/29/20 Page 4 of 5




partially completed apparatus that is designed to sustain nuclear fission in a self-sustaining chain

reaction.. To the extent that “scientific, technical or other specialized knowledge” is required to

explain these matters to the trier of fact, Mr. Shea’s testimony will be based on his training,

experience, and education, as well as his personal understanding of Units 1 and 2 at the Bellefonte

plant, including the design of the nuclear reactors, gained as a result of his employment at TVA.




                                                               s/ Matthew H. Lembke
                                                                Matthew H. Lembke



                                                  OF COUNSEL

                                                  Matthew H. Lembke
                                                  Riley McDaniel
                                                  BRADLEY ARANT BOULT CUMMINGS LLP
                                                  1819 Fifth Avenue North
                                                  Birmingham, AL 35203-2119
                                                  Telephone: (205) 521-8000
                                                  Facsimile: (205) 521-8800


                                                  David D. Ayliffe
                                                  Steven C. Chin
                                                  Jill E. McCook
                                                  OFFICE OF THE GENERAL COUNSEL
                                                  Tennessee Valley Authority
                                                  400 West Summit Hill Drive, WT6
                                                  Knoxville, Tennessee 37902
                                                  Telephone: (865) 632-3052
                                                  ddayliffe@tva.gov
                                                  scchin@tva.gov
                                                  jemccook@tva.gov




                                                 3
        Case 5:18-cv-01983-LCB Document 62-1 Filed 05/29/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 24, 2020, a true and correct copy of the foregoing was served
via e-mail on the following counsel of record for ND:

                                     Caine O’Rear, III
                                     HAND ARENDALL HARRISON SALE, LLC
                                     Post Office Box 123
                                     Mobile, Alabama 36601
                                     corear@handarendall.com

                                     Edward Shane Black
                                     HAND ARENDALL LLC
                                     102 South Jefferson Street
                                     Athens, Alabama 35611
                                     sblack@handarendall.com

                                     Larry David Blust
                                     HUGHES SOCOL PIERS RESNICK DYM, LTD.
                                     70 West Madison Street, Suite 4000
                                     Chicago, Illinois 60602
                                     lblust@hsplegal.com

                                                     s/ Matthew H. Lembke
                                                       OF COUNSEL




                                                4
